DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks Page 2, filed 12/20/2021, with respect to the objections to the drawings have been fully considered. The objections to the drawings have been withdrawn in light of the replacement drawings received.
Applicant’s arguments, see Remarks Page 9, filed 12/20/2021, with respect to the objections to the specification have been fully considered. The objections to the specification have been withdrawn in light of the amendments to the specification.
Applicant’s arguments, see Remarks Page 9, filed 12/20/2021, with respect to the objections to the claims and rejection of the claims under 35 U.S.C. 112 have been fully considered. The objections to the claims and rejection of the claims under 35 U.S.C. 112 have been withdrawn in light of the amendments to the claims.
Applicant’s arguments with respect to the rejection under 35 U.S.C. 103 of claims 8-14 have been considered but are moot due to the amendment to the claims.

Claim Status 
Claims 1-21 are currently pending.
Claims 1-7 and 15-20 stand withdrawn.
Claims 8 and 11-14 have been amended; support for these claims can be found within the Figures, [0030]-[0032], and [0034]. 
Claim 21 has been added; support for this claim can be found [0033]
Claims 8-14 and 21 have been examined on the merits in this office action.

Claim Interpretation
Claims 13 and 14 states “a processing temperature”.
Applicant’s specification states:
[0025] According to an embodiment, the step of compression molding is carried out at elevated temperature. 
[0026] According to an embodiment, the processing temperature range is 100 °C to 300 °C. 
[0027] According to an embodiment, the processing temperature does not exceed 350 °C. 
[0028] According to an embodiment, the processing temperature is in the range of 150 °C to 200 °C. 
	The examiner is interpreting “a processing temperature” to be the processing temperature at which the step of compression molding is carried out at. 

Claim Objections
Claims 8-10 are objected to because of the following informalities: 
Claim 8 should be written as:
 “providing a porous fuel cell bipolar plate composition comprising the combination of” (line 3)
“preparing a paste or powder blend of the porous fuel cell bipolar plate composition” (line 9)
“filling the paste or the powder blend” (line 10)
“molding the paste or the powder blend into shape by heating the mold” (line 11)
“wherein the porous fuel cell bipolar plate article has a bubble pressure higher” (line 14)
Claim 9 states “The method of forming a porous fuel cell bipolar plate composition of claim 8” when it appears that it should state “The method of preparing a porous fuel cell bipolar plate article according to claim 8, wherein in the step of providing a porous fuel cell bipolar plate composition includes mixing the binder and porogen components of the porous fuel cell bipolar plate components to obtain a solution before being combined with the conductive carbon particles to form a paste” in order to provide consistency to the claims.  
Claim 10 should state “a compression molding technique”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites “The porous fuel cell bipolar plate of claim 8, wherein a relative increase in wick-fill mass gain is in the range of 60 % to 70 %, and a vacuum-fill mass gain is in the range of 30 % to 40 % compared with a plate prepared without porogen”.

“Article” as defined by Dictionary.com is “an individual object, member or portion of a class; an item or particular”. As an example, Dicitionary.com states “an article of food” (see provided Dictionary.com PDF).
One of ordinary skill in the art would recognize that an “article” of something is a smaller item or particular of the larger something. Therefore, the preamble stating “a porous fuel cell bipolar plate article” does not necessarily mean there is a bipolar plate in its entirety, only a piece (article) of a bipolar plate.
Claim 21 recites limitations directed to a full porous fuel cell bipolar plate, which only a piece (article) of has been set forth in claim 8. Therefore, the relative increase in wick-fill mass gain and vacuum-fill mass gain limitations are drawn to a full porous fuel cell bipolar plate, not the piece (article) as described by claim 8, and it’s not clear from the claims whether or not these limitations are structures of a full bipolar plate or piece (article) of a bipolar plate. 
Prior art will not be applied to claim 21 until the issue is resolved.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hertel et al (US 20030124414 A1) in view of Kim et al (KR20080074455A using the provided machine English translation from Espacenet) further in view of Bonnet et al (US 20020136941 A1).
	Regarding claim 8, Hertel discloses a method of preparing a porous fuel cell bipolar plate article (“The invention is a porous carbon body for a fuel cell having an electronically conductive hydrophilic agent and method of manufacture of the body”, Abstract), the method comprising: 
providing a composition comprising the combination of: a conductive carbon particles component (75 to 95 wt %); (first through third test examples, mixture of 87.5% total conductive carbon powders, P28-29) and a polymeric binder (5 to 25 wt %); (“12.5 wt % phenolic resin powder as the thermoset binder available under the product designation "VARCUM 29302" from the Durez Company, of Dallas, Tex., U.S.A”, P28)
 preparing a paste or a powder blend of the composition (“The test examples were manufactured by mixing the components of each test example in a blender for approximately 5 minutes”, P30); 
filling the paste or a powder blend into a mold (“then the mixture was loaded into a 4.5" by 4.5" steel mold cavity to achieve a uniform thickness”, P30); 
molding the porous fuel cell bipolar plate composition into shape by heating the mold to obtain a plate precursor (“The mold was heated in the press to an ultimate temperature of 400 °F at a pressure of 500 p.s.i. for about 30 minutes, and then the mold was cooled to room temperature. A porous carbon body was thereby produced having a thickness of approximately 0.085”, P30); 
Hertel further discloses wherein the bipolar plate article has a bubble pressure higher than 10 psi, (Table 1 after P33, “the porous carbon body also has a bubble pressure of greater than 5 
However, Hertel discloses the porous fuel cell bipolar plate article has a flexural strength of 20.6 MPa (Table 1 after [0033]), not a flexural strength higher than 25 MPa. Further, Hertel does not disclose the porous fuel cell bipolar plate article having an electrical conductivity higher than 100 S/cm.
In the same field of endeavor, Kim teaches analogous art of a bipolar plate for a fuel cell including expanded graphite and a thermosetting resin powder (page 2, lines 61-62). Kim teaches in order to impart ductility to the bipolar plate, natural graphite is expanded 80 times or more in the c-axis direction of the graphite crystal to produce expanded graphite in the shape of a worm, and a technology for manufacturing a compression-molded bipolar plate has been developed (page 4, lines 141-144).
Kim teaches the bipolar plate according to the present invention must have an electrical conductivity of 100 S/cm or more, a flexural strength of 9 to 35 MPa, and an elastic modulus of 1000 to 7000 (page 7, lines 64-66). Kim teaches electrical conductivity should be at least 100 S/cm or more because loss due to electrical resistance should be minimized when a stack is formed using a bipolar plate in a fuel cell (page 7, lines 66-69). Kim teaches, in addition, when the flexural strength is 9 MPa or less and the modulus of elasticity is 1000 or less, the bipolar plate is too low in strength to deform in the form of a channel during fastening, and since this is low and only fracture occurs without yielding, the durability against external impact is lowered (page 7, lines 69-72).

Further, Kim teaches a bipolar plate molded by mixing graphite and thermosetting resin is brittle, so the strain behavior in response to stress does not yield and only fractures, which may cause cracks or breakage inside the fuel cell stack during assembling; the fuel cell has a disadvantage in that durability is weak to continuous stress during operation (page 10, lines 395-400). Kim further teaches, on the other hand, the bipolar plate molded by mixing expanded graphite powder and thermosetting resin powder has ductility, high strain rate, and absorbs stress after yielding and fractures to prevent cracking or breakage, improving stack fastening stability and fuel cell durability (page 10, lines 400-403).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Kim within the method of preparing a porous fuel cell bipolar plate article of Hertel and provided the porous fuel cell bipolar plate article to comprise expanded graphite, given that Kim teaches the bipolar plate molded by mixing expanded graphite powder and thermosetting resin powder has ductility, high strain rate, and absorbs stress after yielding and fractures to prevent cracking or breakage, improving stack fastening stability and fuel cell durability.  Further, it would be obvious to have utilized the teaching of Kim within the method of preparing a porous fuel cell bipolar plate article of Hertel and provided the porous fuel cell bipolar plate article a flexural strength within the claimed range, an elastic modulus of at least 1000, and an electrical conductivity higher than 
However, modified Hertel does not disclose the composition comprises a porogen, such as table sugar (sucrose), common salt, poly(ethylene glycol), varied in a range of 2 to 6 parts per hundred parts of the combination of the conductive carbon particles and the binder and removing the porogen from the precursor to obtain the porous fuel cell bipolar plate article.
	In the same field of endeavor, Bonnet teaches analogous art of a method of preparing a porous fuel cell bipolar plate article (Abstract), the method comprising preparing a powdered blend (microcomposite powder) composition comprising a 60 to 90 wt% of a conductive carbon particles component (graphite, [0027]), 10 to 40 wt% of a polymeric binder (fluoropolymer such as PVDF, [0031], [0032]), and up to 30 parts per hundred parts of the combination of the conductive carbon particles and the binder of a porogen (product (A) as polyethylene glycol (PEG), [0035]). 
While Bonnet does not explicitly teach the conductive carbon particles component in a range of 75 to 95 wt%, the polymeric binder in a range of 5 to 25 wt%, or a porogen in a range of 2 to 6 parts per hundred parts of the combination of the conductive carbon particles and the binder, it would have necessarily been obvious to one of ordinary skill in the art to choose an amount of the above composition parts within the claimed range, because in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Bonnet teaches the porogen be deposited on the graphite by precipitation in the form of a filament which can link certain electrically conductive particles ([0036]). Bonnet teaches the advantage of the presence of the porogen is that once an object has been manufactured, it 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Bonnet within the method of preparing a porous fuel cell bipolar plate article of Hertel and provided a porogen, such as PEG, within the claimed range to the composition, and further added the final step of removing the porogen from the precursor to obtain the porous fuel cell bipolar plate article, given that Bonnet teaches the porogen can link certain electrically conductive particles and when the porogen is removed it creates additional porosity. 

Regarding claim 10, Hertel further discloses wherein the step of molding the porous fuel cell bipolar plate composition into shape is using the compression molding technique (“the mixture was loaded into a 4.5" by 4.5" steel mold cavity to achieve a uniform thickness. A male mold detail was then placed within the cavity, and the mold was placed within a hydraulic compression press with heated platens”, P30).

Regarding claim 11, Hertel further discloses wherein the step of compression molding is carried out at an elevated temperature (“The mold was heated in the press to an ultimate temperature of 400 °F at a pressure of 500 p.s.i. for about 30 minutes, and then the mold was cooled to room temperature”, P30).

claim 12, Hertel further discloses wherein a processing temperature range is 100 °C to 300 °C (“The mold was heated in the press to an ultimate temperature of 400 °F at a pressure of 500 p.s.i. for about 30 minutes, and then the mold was cooled to room temperature”, P30, 400 °F ≈ 204.44 °C).

Regarding claim 13, Hertel further discloses wherein a processing temperature range does not exceed 350 °C (“The mold was heated in the press to an ultimate temperature of 400 °F at a pressure of 500 p.s.i. for about 30 minutes, and then the mold was cooled to room temperature”, P30, 400 °F ≈ 204.44 °C).

Regarding claim 14, while Hertel does not explicitly disclose wherein a processing temperature range is 150 °C to 200 °C, Hertel does disclose a processing temperature of 204.44 °C (“The mold was heated in the press to an ultimate temperature of 400 °F at a pressure of 500 p.s.i. for about 30 minutes, and then the mold was cooled to room temperature”, P30, 400 °F ≈ 204.44 °C), and a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hertel et al (US 20030124414 A1) in view of Kim et al (KR20080074455A using the provided machine English translation from Espacenet) further in view of Bonnet et al (US 20020136941 A1) as applied to claim 8, and further in view of Breault et al (US 20170012298 A1).
claim 9, modified Hertel does not discloses the binder and porogen components of the porous fuel cell bipolar plate components are mixed to obtain a solution before being combined with the conductive carbon particles, however, this is merely a change of an order-of-mixing of the composition provided in the method without any new or unexpected results. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have mixed the binder and porogen components to obtain a solution before being combined with the conductive carbon particles, because the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. See In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (see MPEP § 2144.04)
However, the composition of modified Hertel is formed into a powder, not into a paste. 
Breault teaches materials often used to make a separator or flow field plate include graphite and a polymer ([0003]). Breault further teaches some manufacturing processes include introducing a powder or paste mix of the graphite and polymer into a mold ([0003]). 
Breault teaches that its common knowledge in the field of fuel cells to use both a powered mix or a paste mix into a mold to manufacture a bipolar plate (separator), therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Breault and chosen to make the powdered mixture of modified Hertel, into a paste mix to be molded with the reasonable expectation that it would still lead to a successful preparation of a porous fuel cell bipolar plate article.  The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Byram whose telephone number is (571)272-0690. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/M.G.B./Examiner, Art Unit 1729       

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729